DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/22 has been entered.
Claims 1-3, 6, 19-22 have been cancelled.  Claim 24 has been added.  Claims 4-5, 7-18, 23-24 are pending.  Claims 7-17 have been withdrawn.  Claim 4 has been amended.  Claims 4-5, 18, 23-24 are examined herein.
Upon further consideration, the 112 rejection of the last Office Action is hereby withdrawn.  The following new rejections will now apply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-5, 18, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (“Progress of Preclinical Pharmaceutical Research on Azelaic Acid,” China pharmaceutical industry, vol. 16, no. 18, 2007, of record).
Zhang et al. teach that topical azelaic acid preparations have been used to treat acne, melanoma, chloasma, brandy nose, hyperpigmentation, sclerosis, etc. (first page, first full paragraph).
It is noted that the limitations regarding inhibiting muscle aging, promoting mitochondrial biogenesis, increasing an expression of a PGC-1α, inducing autophagy of mitochondria, and activates Olf544 are inherent since these limitations are considered mechanisms of action that will necessarily occur when azelaic acid is administered to any subject for any reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 18, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2018/128479, English translation) in view of Castagneto (WO 92/12960).
The instant claims are directed to a method for inhibiting muscle aging by administering a composition comprising azelaic acid to a subject, wherein the method is for improvement of a muscle disease selected from sarcopenia.  
Park shows that a composition comprised of suberic acid or a pharmaceutically acceptable salt thereof, is a substance that has excellent muscle functioning regulating activity.  (pp. 3, [0009]).  According to the teaching of Park, muscle disease is caused by muscle function decline.  (pp. 9, [0054]).  Park teaches that administration of the composition comprised of suberic acid or a pharmaceutically acceptable salt thereof prevents or treats muscle diseases, or improves muscle function, wherein the suberic acid is a muscle protein in muscle cells. (pp. 6, [0034]). The expression of proteins (p-4E-BP1 and p-p70S6K1) related to synthesis and muscle mass increase can, be increased by administration of the composition comprised of suberic acid or a pharmaceutically acceptable salt thereof. (pp. 6, [0034] & pp. 8, [0052]).  The expression of enzymes (muscle RING-finger protein (MuRF1), muscle atrophy F-box (MaFbx) or mystatin) involved in muscle protein degradation can be inhibited from the mRNA level by administration of the composition comprised of suberic acid or a pharmaceutically acceptable salt thereof. (pp. 6, [0034] & pp. 8, [0053]).  Also, muscle differentiation, muscle regeneration or muscle strengthening can be promoted by administration of the composition comprised of suberic acid or a pharmaceutically acceptable salt thereof.  (pp. 4, [0012]; pp. 6, [0034] & pp. 11, [0065]).   It is disclosed that administration of the composition comprised of suberic acid or a pharmaceutically acceptable salt thereof can increase muscle mass.  (pp. 6, [0034] & pp. 12, [0070].  In Park the muscle diseases are atony, muscular atrophy, muscular dystrophy, myasthenia, cachexia, rigid spinesyndrome, and amyotrophic laterals. It may be any one or more selected from the group consisting of sclerosis (ALS, amyotrophic lateral sclerosis), Charcot-Marie-Tooth disease, and sarcopenia. (pp. 5, [0022]). In Park it is disclosed that the composition comprised of suberic acid or a pharmaceutically acceptable salt thereof can be administered orally (pp. 10, [0059]) or parenterally (pp. 10, [0061]).
Further, muscle-potential efficacy of suberic acid treated mouse myoblasts was shown in Figs. 1B to 1D of Park.  FIGS. 1A to ID are graphs illustrating changes in thickness, length and fusion index of myotubes in a mouse myoblast cell line. FIG. 1A shows the myotubes stained with a Giemsa-Wright stain, as photographed and visualized by a microscope (Bar = 100 pm), FIGS. IB to ID shows the results of measuring a diameter (B), a fusion index (C) and a length (D) of the myotubes. In this case, the respective values are expressed as the mean ± standard errors of three measurements performed in each of the wells in triplicate. P < 0.05 indicates statistical significance.  (pp. 6, [0036]).
However, Park et al. fail to disclose azelaic acid.  
Castagneto discloses linear chain dicarboxylic acids having 6 to 12 carbon atoms and novel derivatives thereof, such as amides with natural amino acids and esters with biliary acids, are useful in the formulation of pharmaceutical compositions suitable for enteral and parenteral administration. (abstract).  The linear chain dicarboxylic acids have 2 carboxylic groups on the terminal positon.  (pp. 2, ln 30 – 31).   Further, the dicarboxylic acids of Castagneto can be used to produce a pharmaceutical composition which can be administered orally or parenterally to improve nerve transmission and/or muscular motility. (pp. 4, ln 31 – pp. 5, ln 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention was made based on the teaching of Castagneto that azelaic acid and a pharmaceutically acceptable salts thereof are suitable for administration to affect muscle in diseases such as sarcopenia, as taught by Park et al.  A person of ordinary skill in the art upon reading the reference would have also recognized the desirability to expand the uses of the C6 – C12 dicarboxylic acids as it related to treating muscle.  Park et al. teaches that suberic acid, one of the finite number of C6- C12 dicarboxylic acids set out in Castagneto is useful in a pharmaceutical formulation for preventing and treating muscle diseases.  Azelaic is a homolog of suberic acid, differing by the successive addition of the same chemical group i.e. by –CH2- group.  
In In re Henze the court said: The nature of homologues and the close relationship the physical and chemical properties of one member of a series bears to adjacent members is such that a presumption of unpatentability arises against a claim directed to a composition of matter, the adjacent homologue of which is old in the art. The burden is on the applicant to rebut that presumption by a showing that the claimed compound possesses unobvious or unexpected beneficial properties not actually possessed by the prior art homologue. It is immaterial that the prior art homologue may not be recognized or known to be useful for the same purpose or to possess the same properties as the claimed compound.  The court went on to conclude that the reason for the rule is that characteristics normally possessed by members of homologous series are principally the same, and vary but gradually from member to member; chemists knowing properties of one member of series would in general know what to expect in adjacent members; and the mere difference in degree is not the marked superiority which ordinarily will remove unpatentability of adjacent homologues of old substances.  (In re HENZE, 85 USPQ 261, 181 F2d 196 (C.C.P.A. 1950))
More recent, in In re Dillon the court held that the tri-orthoester fuel compositions of the prior art and the claimed tetra-orthoester fuel compositions would have been expected to have similar properties based on close structural and chemical similarity between the orthoesters and the fact that both the prior art and applicant used the orthoesters as fuel additives.  (In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991)).
In light of the fact that fact the suberic acid, like azelaic acid, is one of the finite dicarboxylic acids disclosed in Castagneto as having an effect on muscle when administered in a composition; and the fact that Park et al. teaches that suberic acid when administered in a composition prevents or treats muscle diseases; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to  try azelaic acid of Castagneto in the pharmaceutical composition of Park in an attempt to find another composition that can be administered as a pharmaceutical composition to prevent or treat muscle disease, as a person with ordinary skill in the art has good reason pursue the known options within his or her technical grasp.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627